FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

STEVIE LAMAR FIELDS,                       
               Petitioner-Appellant,
                 v.                               No. 00-99005
JILL BROWN,* Warden, of                            D.C. No.
California State Prison at San                   CV-92-00465-DT
Quentin,
              Respondent-Appellee.
                                           

STEVIE LAMAR FIELDS,                       
                Petitioner-Appellee,
                                                  No. 00-99006
                 v.
JILL BROWN,* Warden, of                            D.C. No.
                                                 CV-92-00465-DT
California State Prison at San
                                                    ORDER
Quentin,
             Respondent-Appellant.
                                           
                    Filed September 21, 2006

           Before: Mary M. Schroeder, Chief Judge.


                              ORDER

  Upon the vote of a majority of nonrecused regular active
judges of this court,** it is ordered that this case be reheard

  *Jill Brown is substituted for her predecessor, Jeanne S. Woodford, as
Warden of California State Prison at San Quentin. See Fed. R. App. P.
43(c)(2).
  **Judge Ikuta is recused.

                                11967
11968                  FIELDS v. BROWN
by the en banc court pursuant to Circuit Rule 35-3. The three-
judge panel opinion shall not be cited as precedent by or to
this court or any district court of the Ninth Circuit, except to
the extent adopted by the en banc court.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2006 Thomson/West.